Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori (U.S. 20100168302) in view of Iizuka (U.S 20110301300).
	Nagamori teaches nitrile rubbers that are exemplified as a combination of acrylonitrile, mono-n-butyl fumarate and 1,3-butadiene.  Nagamori teaches additional monomers used in making the nitrile copolymer but does not exemplify an [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated monocarboxylic acid ester as recited by Claim 1.
	In ¶[0065] Nagamori teaches the additional monomers of [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated carboxylic acid ester including, for instance, methoxyethyl acrylates.
	Iizuka, working in the field of hydrogenated nitrile rubber copolymers similar to Nagamori and Applicant, teaches the addition (meth)acrylic acid alkoxyalkyl ester monomer units in a hydrogenated nitrile copolymer rubber affects the oil resistance, cold resistance and fatigue behavior of the resulting copolymers.  Iizuka teaches less than 11 wt% of such a unit is too small and such amounts lead to crosslinked products that tend to fail oil resistance and cold resistance and more than 50 wt% is suggested to negatively affect the fatigue resistance. (¶[0025]).  The preferred monomer for this purpose is suggested as 2-methyoxyethyl acrylate. (¶[0024]).  Such a monomer is within the scope of the additional monomers taught by Nagamori in ¶[0050].
	 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Nagamori, in particular that of the acrylonitrile/mono-n-butyl fumarate and butadiene exemplified copolymer, by adding a (meth)acrylic acid alkoxyalkyl ester monomer to the polymerization to form a quaternary hydrogenated nitrile copolymer containing acrylonitrile, mono-n-butyl fumarate, butadiene and a (meth)acrylic acid alkoxyalkyl ester monomer for the advantage of producing a hydrogenated nitrile copolymer with better oil, cold and fatigue resistance.  One of ordinary skill in the art is 
	A skilled artisan would have a reasonable expectation of success in the above modification because Nagamori teaches the additional monomer in the copolymer synthesis may be a (meth)acrylic acid alkoxyalkyl ester monomer. (¶[0050])
	The acrylonitrile reads over the [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated nitrile monomer of Claim 1.
	The mono-n-butyl fumurate reads over the furmaric acid monoester monomer of Claim 1.
	The 2-methyoxyethyl acrylate reads over [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated monocarboxylic acid ester monomer of Claim 1.
	The iodine value of the resulting copolymer is specifically taught by Nagamori to be less than 120 ¶[0065] which reads over said limitation of Claim 1.
	The butadiene is conjugated diene which reads over the conjugated diene of Claim 2 and 3.
	As for the amounts recited by Claims 1-3, Nagamori teaches the following amounts as preferred amounts of each monomer residue in the resulting copolymer.  (¶[0038], ¶[0044], ¶[0048]) and, as above, Iizuki teaches 21 to 40 wt% of the (meth)acrylic acid alkoxyalkyl ester monomer.

Taught 
Claim 3
Disposition
Acrylonitrile
20 to 50 wt%
14 to 26 wt%
Overlaps
Fumarate
1.5 to 10 wt% 
4 to 6 wt%
Encompasses
MEA
21 to 40 wt%
20 to 35 wt%
Overlaps/Encompasses
Butadiene
45 to 75 wt%
40 to 50 wt%
Overlaps



	The above ranges overlap or encompass those recited by Claims 1-3 as Claim 3 is a narrower recitation of the ranges of Claim 1 and Claim 2 and also includes the conjugated diene monomer.  Therefore, Nagamori and Iizuki read over the ranges recited by Claims 1-3.
	The expected amount of [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated dicarboxylic acid monomer unit is zero as none of this unit is used in the exemplified copolymers of Nahamora.  This reads over Claims 4 and 5.
	Polyamine crosslinking agents including hexamethylene diamine carbonate as particularly preferred by Nahamora in ¶[0074] which reads over Claim 6.  As these compounds are present to crosslink the nitrile rubber, the crosslinked nitrile rubber of Claim 8 is read over.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamori (U.S. 20100168302) in view of Iizuka (U.S 20110301300) as applied to Claim 6 above and in further view of Ikeda (U.S. 20100256294).
	Nagamori and Iizuka are applied as above.
	Nagamori teaches additional crosslinking accelerators may be added ¶[0078] but does not teach or suggest such an accelerator is a cyclic amidine type.
	Ikeda, working the field of crosslinked nitrile rubber compositions, teaches the use of a cyclic amidine or its salt affect the crosslinking speed, crosslinking density, scorch behavior and storage stability of the resulting nitrile copolymer. (¶[0069])  Nitrile copolymers similar to Nagamori are exemplified (using maleate instead of fumarate) (See ¶[0093] for instance). Polyamine curing agents are taught by Ikeda in ¶[0042] and hexamethylene diamine carbonate is 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Nagamori and Iizuka as discussed above by adding a cyclic amidine or its salt as taught by Ikeda for the advantage of changing the crosslinking speed, density, scorch behavior and providing storage stability of the resulting rubbers which in turn is reasonably suggested to provide nitrile copolymer rubbers which have good heat resistance (heat aging resistance) and excellent compression set as discussed above.
	A skilled artisan would have a reasonable expectation of success in the above modification of Nagamori because Ikeda teaches the use of the cyclic amidine with polyamines used by Nagamori and similarly structured nitrile copolymers to those of Nagamori.
	This reads over the cyclic amidine of Claim 7.

	Examiner notes the below observations of Applicant’s demonstrated results with respect to the claimed ranges and motivations used in making the above rejections.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
	There are no demonstration that show a significant effect of the resulting properties in the areas that are taught by the art but not encompassed by the claims.  For example, there is no demonstration that the amount of nitrile below 10 wt % or above 30 wt% but below the 50 wt% taught by the motivated compositions of Nagamori for such a residue has a significant effect on the resulting copolymers in light of the teachings of Iizuka which suggests that the (meth)acrylic acid alkoxyalkyl ester monomer has an effect on the cold resistance. This is what Applicant has found in Comparative Example 6 (last paragraph of page 43 of as-filed specification).
In general as multiple §103s (including combined with §102) are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
Note the requirement to overcome a rejection based on unexpected results requires all three conditions to be met (AND not OR).  The combined teachings of Nagamori, Iizuka and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Christopher M Rodd/Primary Examiner, Art Unit 1766